Case 6:21-cv-06401-CJS Document 2 Filed 05/24/21 Page 1 of 2

Revised 05/01 WDNY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

“inthe LY MEA

(Name of Plaintiff orBeftioner) MOTION TO PROCEED IN FORMA PAUPERIS

, AND vara (OLS.
Toothe WopeSohy

(Name of Defendant(s) or Respondent(s))

Fro DLA VE, , (print or type your name) am the plaintiff/petitioner in the above-entitled case and

es request the Court's/pefmission to on in forma pauperis.

 

 

In support ofmy motion to proceed without being required to prepay fees, costs, or givesecurity therefor, Istatethat because ofmy poverty
] am unable to pay the costs of this action or to give security therefor and that I believe | am entitled to redress.

1 further declare that the responses which J have made inthis ton below are true.

1, Are you presently employed? Yes No
My Employer's Name and Address is:

 

 

 

My Gross Monthly Wages are: 3
If you are not presently employed, state
Your Last Date of Employment:
Your Gross Monthly Wages at that time: 4
Is your spouse presently employed? Yes Now
My Spouse’s Employer’s Name and Address is:

 

 

 

 

 

 

My Spouse’s Gross Monthly Wages are 3

3) Have you received any money from any of the following coogi the pa twelve months:
a. Business, profession or self-employment? Yes___—- No_~_=-~
If yes, state source and amount received per month $
b. Rent payments, interest or dividends? Yes____ Not

If yes, state source and amount received per month $.
c. Pensions, annuities, disability, or sic payments? Yes Not

 

If yes, state source and amount,eceived per month $

d. Gifts or inheritances? Yes ob...
If yes, state source and aioe received per month $
e. Child Support? Yes____ No
If yes, state amount received each month $

f. Government Benefits (Social Security, SSI, Welfare, AFDC, Veterans, etc.)? Yes(.- = S] f E ol
If yes, state source and amount received per menth $—__ SS 6 y

 

 

 

 

g. Friends, Relatives or any other source? Yes No
If yes, state source and amount received per month $
If you have not received any money from any ofthe above sources, please explain how you are currently paying your expenses:

 

 

 

 

 

3. What is your total gross monthly income today: § L2 K OV
| Bills
4, How much cash do you have on hand? $ } l
— ars
10.

11.

12.

Case 6:21-cv-06401-CJS Document 2 Filed 05/24/21 Page 2 of 2

How much money do you have in a checking account(s)? 3 /\ [hab

How much money do you have in a savings account(s)? 3

TT

If you are an inmate of a correctional facility, state the amount of funds in your inmate seco (NOTE: prisoners must have
inmate account balances certified by an authorized official of) the correctional facility and must include a signed Authorization
for payment of the filing fee): 2

Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household
furnishings and clothing)? Yes _ No_* “
If so, describe the property in detail and give an estimated value of the property: >

Noi Z

 

 

 

If you own property, are you paying off a loan or mortgage on it? Yes
If yes where. are you obtaining the money to make such payments;

 

 

If you are not an inmate, state your total mo, 1 Wr ons expenses: pine

Rent or mortgage $ Food 3 Utilities $ f All other expenses $ “

If your monthly expense nr the amoynt ofincome you listed in # 3 above, please explain how you are paying yourexpenses
elt

OC.

 

 

zt [
a cO
Vix®) Z Lon Bit fen, eS ACLS Zz
FF wv , —
Listall ofthe people who are in yourhauseholdgand state the amou mo >h one contributes to househald expenses each
month: LENSE ¢ fev

 

 

 

List the persons who are dependent upon you forsupp rp slaty/pusselationship to thosepersons, and indicate how much you
contribute toward their support: é '

 

 

_—— mo
Have you been adjudicated bankrupt within the past ten (10) years? Yes No
If the answer is yes, please include the court and date of filing

 

 

 

Ve

I declare under pewialty of pérjury that the tai safer tacleh
Executed on 1 fh AA ZG

(Applicant's Signature) .

 

 

ON CE O CTIO
(Required for Prisoner Requests Only; Prisoner Requests Must Have This Section Completed By Prison Official)

I certify that the movant has the sumof$__0 Con account to his/her credit at the
Correctional Facility where s/he is currently confined.

 

I further certify that the movant has the following securities to his/her credit according to the institution’s records:

 

] further certify that the movant’s average account balance was $ during the last six months.

 

Signature of Authorized Officer of Institution

 

Print Name of Authorized Officer of Institution
